As filed with the Securities and Exchange Commission on May 1, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Semi-Annual Report February 28, 2014 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Semi-Annual Report•February 28, 2014 Fund Objectives The Fund seeks to achieve above average long-term capital appreciation.Current income is a secondary objective.The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. What’s Inside Letter from the Chairperson 1 Manager Overview 1 Fund at a Glance 4 Fund Expenses 5 Schedule of Investments 6 Statement of Assets & Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Additional Information 20 Important Tax Information 22 BARRETT OPPORTUNITY FUND, INC. Letter from the Dear Shareholder, Chairperson We are pleased to provide the semi-annual report of the Barrett Opportunity Fund, Inc.1 (the “Fund”) for the six-month period ended February 28th, 2014. The management team at Barrett Asset Management, LLC (“Barrett”) has prepared the enclosed Manager’s Overview, which includes a brief market overview, as well as a performance review.I urge you to read it as well as the accompanying financial statements. A detailed summary of the Fund’s performance and other pertinent information are also included in this report.I am sure you will find this report informative and useful. On behalf of the Directors and the officers of the Fund, I thank you for your ongoing confidence in the Fund and its investment policies. Sincerely, Rosalind A. Kochman Chairperson April 1, 2014 1 The Fund was formerly known as the Salomon Brothers Opportunity Fund Inc.The Fund name, investment manager and certain investment policies were changed effective December 1, 2006. Manager Overview Market Overview The stock market has been on a tear during this six-month period except for a minor correction in the month of January.It finally broke into new all-time highs during this period.We would like to highlight several catalysts that we have referenced in prior reports: • Exceptionally low interest rates on cash and bonds have not been stiff competition with dividend yields and there is no expectation for a reversal in central bank policies to increase short term rates significantly any time soon. • U.S. corporations have continued to post record profits and although the rate of gain has slowed, profits maycontinue to advance. • As a result, companies have been increasing their dividends and repurchasing stock, which can reinforce the attraction of stock dividends versus fixed coupon bonds. • Global economic growth has remained below normal, and therefore there are very few signs of inflation on the horizon. 1 BARRETT OPPORTUNITY FUND, INC. • The individual investor, who had been a seller of stocks from 2008 through 2012, has returned in 2013 adding more fuel to the market. • The valuation of the broad market has remained fair, although there is some excessive speculation in isolated areas such as biotechnology and social media companies. The low interest rate policies of the U.S. Federal Reserve have certainly been at the top of the list of factors influencing the stock market.Shortly before the change in the leadership from Ben Bernanke to Janet Yellen, the Federal Reserve started to reverse one of its policies that has resulted in keeping intermediate term rates low.Specifically, the Fed started to reduce the amount of bonds that they would buy each month in the market.This change has been anticipated, and as a result the yield on 10-year U.S. Treasury bonds has increased from under 2% to closer to 2.75%.The other change that may occur with the Federal Reserve is a result of the change in leadership to Janet Yellen.Some Fed watchers anticipate a greater emphasis on focusing on a significant improvement in employment levels before any increase in short term rates.This will be a fine line for the Federal Reserve to walk as asset prices such as real estate and stocks potentially continue to advance. As we referenced above, there are signs of speculation in certain areas of the market.For example, 21 biotechnology companies went public in 2013 and their stocks appreciated some 60% despite the fact that only one of them was profitable.The biotechnology sector of the S&P 500 Index increased over 2 times the 15% gain in the broader market.Many of the drugs coming out of the larger biotechnology companies may prove to be successful, but it is typically a sign of investor greed when valuations anticipate large commercial success from new products, or products yet to be released.Value investors tend to put less weight on possible future results and more weight on actual results. Portfolio and Performance Review For the six months ended February 28, 2014, the Fund gained +10.07% compared to a gain of +13.38% for the Lipper Large-Cap Value Fund Index and +15.07% for the S&P 500 Index.The best performing major segments of the market during this period were the health care and technology sectors.The worst performing major sectors were energy and consumer staples.The pattern of larger stocks, as measured by market capitalization, underperforming smaller stocks continued over the past six months.During that period, the best performers in the Fund relative to the broader market included General Dynamics, 3M Company, AbbVie, and Abbott Labs.The major underperformers were Chubb, which is the largest position in the Fund, Bank of New York Mellon, Rayonier and Murphy Oil. Many of the companies have increased their dividends significantly and may continue to do so.These companies include Johnson & Johnson, Monsanto, PepsiCo, and Automatic Data.As of February 28, 2014 the Fund’s 30 day SEC yield was 2.2%. 2 BARRETT OPPORTUNITY FUND, INC. Thank you for your continued interest in the Fund. Sincerely, Robert Milnamow E. Wells Beck, CFA Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of February 28th, 2014. These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, which means that it can invest a higher percentage of its assets in any one issuer. Investing in a non-diversified fund may entail greater risks than is normally associated with more widely diversified funds. The Fund may use derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on fund performance. Investing in foreign securities is subject to certain risks not associated with domestic investing, such as currency fluctuations and changes in political and economic conditions. These risks are magnified in emerging or developing markets. Some securities held by the fund may be illiquid and can be difficult to value and sell. The Lipper Large-Cap Value Funds Index includes funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three year weighted basis) above Lipper’s U.S. Diversified Equity large-cap floor. The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. Investors cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Opportunity Fund is distributed by Quasar Distributors, LLC. 3 BARRETT OPPORTUNITY FUND, INC. Fund at a Glance (Unaudited) Top Ten Holdings - as of 2/28/2014 (As a percentage of Total Investments) The Chubb Corp. % General Dynamics Corp. % Royal Dutch Shell PLC – Class A – ADR % The Bank of New York Mellon Corp. % Koninklijke Philips Elections N.V. – NY Registered Shares – ADR % Murphy Oil Corp. % Rayonier, Inc. % Leucadia National Corp. % Forest City Enterprises, Inc. – Class B % Monsanto Co. % Sector Weightings - as of 2/28/2014 (As a percentage of Total Investments) 4 BARRETT OPPORTUNITY FUND, INC. Fund Expenses (Unaudited) Example As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on September 1, 2013 and held for the six months ended February 28, 2014. Actual Expenses The table below titled “Based on Actual Total Return” provides information about actual account values and actual expenses.You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period.To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During the Period.” Hypothetical Example for Comparison Purposes The table below titled “Based on Hypothetical Total Return” provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund's actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds.To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period* Account Account September 1, 2013 to Value Value February 28, 2014 Actual Barrett Opportunity Fund, Inc. Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund's annualized six-month expense ratio of 1.18%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments February 28, 2014 (Unaudited) Shares Value COMMON STOCKS - 93.88% Beverage and Tobacco Product Manufacturing - 1.21% PepsiCo., Inc. $ Chemical Manufacturing - 2.35% Abbott Laboratories AbbVie, Inc. Johnson & Johnson Computer and Electronic Product Manufacturing - 8.71% Koninklijke Philips Electronics NV - NY Registered Shares - ADR Credit Intermediation and Related Activities - 10.85% The Bank of New York Mellon Corp. Data Processing, Hosting and Related Services - 1.77% Automatic Data Processing, Inc. Insurance Carriers and Related Activities - 17.39% The Chubb Corp. Merchant Wholesalers, Nondurable Goods - 3.04% Monsanto Co. (a) Miscellaneous Manufacturing - 2.04% 3M Co. Petroleum and Coal Products Manufacturing - 20.59% Murphy Oil Corp. (a) Murphy USA, Inc. (b) Royal Dutch Shell PLC - Class A - ADR Real Estate - 7.35% Alexander & Baldwin, Inc. Forest City Enterprises, Inc. - Class A (b) Forest City Enterprises, Inc. - Class B (b)(c) Transportation Equipment Manufacturing - 13.19% General Dynamics Corp. (a) Waste Management and Remediation Services - 0.86% TRC Cos., Inc. (b) Wood Product Manufacturing - 4.53% Leucadia National Corp. Total Common Stocks (Cost $6,631,103) The accompanying notes are an integral part of these financial statements. 6 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments February 28, 2014 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS (REIT) - 5.11% Real Estate - 5.11% Rayonier, Inc. $ Total Real Estate Investment Trusts (Cost $634,996) SHORT-TERM INVESTMENTS - 0.98% Money Market Funds - 0.98% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (d) Total Short-Term Investments (Cost $645,968) Total Investments (Cost $7,912,067) - 99.97% Other Assets in Excess of Liabilities - 0.03% Total Net Assets - 100.00% $ Percentages stated are a percentage of net assets. ADR - American Depository Receipt (a) A portion of this security may be subject to call options written and is pledged as collateral for options written. The aggregate value of these securities as of February 28, 2014 was $15,293,762. See Note 2. (b) Non-income producing security. (c) Convertible into Forest City Enterprises, Inc. - Class A shares. (d) Variable rate security. The rate listed is as of February 28, 2014. Number of Contracts Value SCHEDULE OF OPTIONS WRITTEN Call Options 20 General Dynamics Corp. Expiration: May 2014 Exercise Price: $100.00 $ 20 Monsanto Co. Expiration: April 2014 Exercise Price: $120.00 20 Murphy Oil Corp. Expiration: April 2014 Exercise Price: $70.00 Total Options Written (Premiums Received $7,858) $ The accompanying notes are an integral part of these financial statements. 7 BARRETT OPPORTUNITY FUND, INC. Statement of Assets & Liabilities February 28, 2014 (Unaudited) ASSETS: Investments, at value (cost $7,912,067) $ Dividend and interest receivable Other assets Total Assets LIABILITIES: Written options, at value (premium received $7,858) Payable to Adviser Payable to Directors Payable for funds shares redeemed Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net investment income Accumulated undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Written options ) Total Net Assets $ Shares outstanding Net asset value, offering price and redemption price per share (15,000,000 shares authorized, $0.01 par value) $ The accompanying notes are an integral part of these financial statements. 8 BARRETT OPPORTUNITY FUND, INC. Statement of Operations Period Ended February 28, 2014 (Unaudited) INVESTMENT INCOME: Dividend income* $ Interest income 16 EXPENSES: Investment advisory fees (see Note 2) Legal fees Directors' fees and expenses Administration fees Fund accounting fees Federal and state registration fees Transfer agent fees and expenses Audit fees Reports to shareholders Custody fees Other Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation (depreciation) on: Investments Written options ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ *Net of $32,022 of foreign taxes withheld. The accompanying notes are an integral part of these financial statements. 9 BARRETT OPPORTUNITY FUND, INC. Statements of Changes in Net Assets Period Ended Year Ended February 28, 2014 August 31, 2013 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments and written options Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) ) Net realized gains on investment ) ) Total dividends and distributions ) ) CAPITAL SHARE TRANSACTIONS: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income of $120,582 and $379,241, respectively) $ $ The accompanying notes are an integral part of these financial statements. 10 BARRETT OPPORTUNITY FUND, INC. Financial Highlights Period Ended February 28, Year Ended August 31, (Unaudited) Per Share Data: Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Net investment income ) Net realized gain on investments ) Total distributions ) Net asset value, end of period $ Total return1 %2 % % % )% )% Supplemental data and ratios: Net assets, end of period (000,000's) $
